Appeal by employer-carrier from a decision of the Workmen’s Compensation Board awarding compensation to the deceased for disability and for death benefits payable to the widow. On March 14, 1955, while working in his employment, decedent fell from a ladder striking his head against a steam pipe sustaining accidental injuries in the form of a subarachnoid hemorrhage with hemiplegia, which resulted in his death on May 22, 1955. The basis of this appeal is primarily as to whether he fell from the ladder because *577of his pre-existing physical condition or whether the fall caused the condition suffered and his subsequent death. There was no dispute that the decedent had suffered from hypertension prior to the fall from the ladder. The question concerns whether or not he struck his head on the steam pipe, and from the record it would appear there was sufficient evidence to sustain the board’s finding. The medical testimony produced by the claimant sustained the finding that the fall caused his condition and that a subsequent fall, while being hospitalized, contributed to his already weakened condition, resulting in his death. The medical testimony produced by the carrier stated: “ If it could be shown that he fell off the ladder by reason of accident and which then produced his sub-arachnoid hemorrhage ” there would be a direct association. An examination of the whole record produced a question of fact for the board to decide as to whether the condition pre-existed the fall or resulted from the fall and we are unable to say that there was not substantial evidence to sustain the finding of the board in favor of the claimant. That there might be a basis for a contrary finding constitutes the question of fact necessarily resolved by the board. Decision and award unanimously affirmed, with costs to be divided between the claimant-respondent and the Workmen’s Compensation Board. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.